Citation Nr: 0713525	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-39 235	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a left ankle 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ali Muhlfeld, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 2, 1990, to 
March 21, 1998; he had 4 months and 18 days of active service 
prior to October 2, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The veteran does not have a left ankle disability that is 
related to his military service.


CONCLUSION OF LAW

The veteran does not have a left ankle disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely (1) veteran status, (2) existence of a disability, (3) 
a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).  Ordinarily, notice with respect to 
each of these elements must be provided to the claimant prior 
to the initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board notes that VA apprised the 
veteran of its duty to notify by way of VCAA correspondence 
dated in May 2003, prior to the initial adjudication of the 
claim.  Specifically, the notification informed him of what 
the evidence must show to establish entitlement to service 
connection, what additional evidence was needed from the 
veteran, and what information VA was responsible for 
obtaining on the veteran's behalf.  Additionally, the RO 
requested that the veteran submit or identify any evidence or 
information in his possession pertaining to his claim.

The Board acknowledges that the aforementioned notification 
did not include the criteria for assigning disability ratings 
or for award of an effective date.  Dingess, supra.  However, 
because the service connection claim will be denied, no issue 
pertaining to the assignment of an effective date or 
disability rating is currently before the Board on appeal.  A 
remand for such notification is therefore not warranted.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's left ankle 
claim.  The RO obtained the veteran's service medical records 
(SMRs), VA and private medical records, and secured an 
examination in furtherance of his claim.  Further, the 
veteran has not identified any other evidence in connection 
with this issue.  No further development action is required.

The veteran contends that his current left ankle disability 
is etiologically related to his military service.  The 
veteran's SMRs contain entries dated in July 1992 documenting 
that the veteran's left ankle was examined and x-rayed 
because he was kicked in the ankle and twisted it while 
playing basketball.  A radiologic consultation report notes 
that there was no evidence of a fracture or dislocation and 
no significant soft tissue swelling.  An examiner noted 
swelling, redness and a possible sprain.  A physical therapy 
consultation was requested, and the consultation was 
conducted in late August 1992.  The veteran reported having 
had a history of chronic ankle sprains (the record shows 
repeated right ankle sprains in service), and the examiner 
concluded that the veteran had a  chronic left ankle 
inversion sprain with subtalar joint instability.  Physical 
therapy was prescribed, along with use of a brace.  The SMRs 
contain no further reference to any left ankle injuries.  
Additionally, the discharge examination conducted in February 
1998 revealed no left ankle injury or any continuing problem 
with the left ankle.

In November 1998, the veteran was examined by VA in 
conjunction with claims other than the left ankle claim now 
before the Board.  The veteran had claimed service connection 
for right ankle disability and the examiner noted that the 
veteran was prone to increased ankle strains or sprains 
because of high arches and increased laxity; however, the 
examiner noted that he could find no significant disability 
that was related to any specific injury while the veteran was 
in service.  

In a VA consultation report dated in April 2003, the veteran 
reported breaking his ankle after landing wrong off a swing 
while playing with his children.  The report noted that he 
had been using crutches since the incident while awaiting 
surgery.  An April 2003 Operation Report notes a diagnosis of 
a left talar fracture.

The veteran was afforded a VA examination in February 2005.  
The examiner noted that the file had been reviewed, and that 
the veteran's SMRs documented a left ankle sprain in July 
1992.  The examiner noted that x-rays taken at the time 
showed no evidence of any fracture or dislocation.  He also 
noted the veteran's fall from the swing where he sustained 
the fracture of the talus bone.  The examiner opined that the 
talar fracture of the veteran's left ankle was not likely due 
to his left ankle sprain sustained during military service, 
but rather a direct result of his fall when he jumped off the 
swing in April 2003.

The record contains a statement dated December 2004 from 
E.C., D.O., pertaining to the etiology of the veteran's ankle 
problems.  The physician stated that it was his professional 
opinion that the veteran's service and the resultant ankle 
instability he had suffered was likely a contributing factor 
to the fracture he sustained and the persistent chronic pain.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Here, there is evidence of a current disability, a talus bone 
fracture of the left ankle sustained when the veteran fell 
from a swing in April 2003.  There is also evidence 
documenting a left ankle sprain while on active duty in July 
1992, which was thought to be a chronic problem by the August 
1992 examiner.  However, there is no showing of a left ankle 
disability after the August 1992 consultation, at least not 
until the 2003 fracture.  Although the veteran sprained his 
left ankle in 1992, there is no further mention of left ankle 
problems in his SMRs from 1992 until the time he left active 
duty in March 1998.  In fact, the February 1998 separation 
examination report does not reference any complaint by the 
veteran related to his left ankle; nor did the doctor find 
any abnormality with the left ankle.  Likewise, the 1998 
examiner found no significant disability of the ankle 
traceable to an injury in service.  In short, the August 1992 
consultation included an assessment that the sprain was 
"chronic," but this assessment appears to have been based 
on the veteran's history of repeated sprains, which history 
was accurate as to his right ankle, but not with regard to 
his left.  Consequently, the absence of evidence of recurring 
sprains tends to show that he in fact did not experience a 
chronic left ankle problem.

Moreover, there is no showing of continuity of symptomatology 
after service.  The record is completely devoid of any 
complaints or treatment related to the left ankle until the 
veteran fell from a swing in April 2003, fracturing his left 
talus bone.  For this reason, the Board is not persuaded by 
Dr. C's opinion, but instead gives greater weight to the 
February 2005 examiner's opinion.  The private medical 
opinion provided by Dr. C. discusses the etiology of the 
veteran's left ankle problems.  Dr. C. asserts that the 
veteran's in-service left ankle sprain and resultant 
instability contributed to the fracture he suffered in 2003.  
Nevertheless, a physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion.  
Prejean v. West, 13 Vet. App. 444, 448-499 (2000).  In this 
case, the medical opinion contains no indication that Dr. C. 
reviewed the veteran's file or any of his medical records.  
Although the history noted by Dr. C. is accurate to a point, 
especially his notation that the veteran had the single left 
ankle sprain in service, Dr. C. indicates that his opinion is 
also based on information that the veteran had had a multi-
year history of significant ankle problems.  Dr. C. 
specifically noted that the veteran reported that he was 
prone to problems with his ankles giving way and causing 
instability and falls.  The record supports such a history as 
to the right ankle, as already noted, but not with respect to 
the left.  

The United States Court of Appeals for Veterans Claims 
(CAVC), has determined that doctors' opinions based on 
history furnished by a veteran are just lay statements unless 
they are supported by clinical evidence from the doctor.  
Without such clinical evidence, they are merely conclusions 
unsupported by any objective medical evidence.  Black v. 
Brown, 5 Vet App. 177, 180 (1993).  In this case, without any 
clinical evidence to review, Dr. C's opinion is based largely 
on a history furnished by the veteran, which history is 
somewhat misleading with respect to the recurrence of left 
ankle instability or sprains.  Id.  As noted above, the 
record does not show, as Dr. C. thought, repeated problems 
with left ankle sprains or instability.  Consequently, the 
Board gives greater evidentiary weight to the February 2005 
opinion, which opinion was based on a review of the claims 
file.

The veteran nevertheless contends that his current left ankle 
disability originated during his period of active military 
service.  However, while the veteran is competent as a 
layperson to describe the symptoms he experiences, he is not 
competent to provide a medical opinion as to their cause or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1)).  Consequently, the veteran's own 
assertions as to the etiology of his disability have no 
probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current left ankle disability is not traceable to 
an injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for a left ankle disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


